DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2−11 and 13−15 are rejected under 35 USC 103 as being unpatentable over US Pat. No. 9,004,973 to Condon et al. (“Condon”) in view of US Pat. No. 6,371,829 to Kato et al. (“Kato”).
Regarding claim 2, Condon teaches a multi-rotor unmanned aerial vehicle (UAV), comprising:
a central body 112;
a plurality of branch members 114 connected to the central body, each branch member configured to support a corresponding actuator assembly 108;
a communication module (radio 152 disposed on circuit board 110 inside central body 112, see fig. 6) disposed within the central body and configured to establish a communication channel between the UAV and a remote device 1000 (col. 16 lines 32−45); and

Condon teaches that the craft may employ more than one LED (col. 11 lines 12−14), but fails to teach that the indicator light is disposed on one of the plurality of branch members. Kato teaches a remote controlled aerial vehicle having a red light 221 and a green light 222 disposed at the distal ends of wings on the aircraft (fig. 3). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the UAV of Condon to have LEDs disposed on one or more branch member, because a centrally-located LED light does little to indicate the orientation of the UAV, whereas having LED lights disposed on the branch members allows the remote pilot to determine the current heading and orientation of the UAV based on the relative position of the LED lights.
Regarding claims 3−4, Condon in view of Kato teaches that the indicator light is positioned at an opening or a window, the opening or the window is covered by a window cover made of a transparent or semi-transparent material (Condon col. 8 lines 46−48, where similar translucent or transparent material would be employed at the branch portions to similarly enhance visibility of the LEDs).
Regarding claim 5, Condon in view of Kato teaches another indicator light disposed on the central body or another branch member of the plurality of branch members (as discussed above).
Regarding claim 6, Condon in view of Kato teaches a button (pairing button 155) corresponding to the communication module (Condon col. 11 lines 33−37), wherein the button is configured to adjust frequency of the communication channel established between the UAV and the remote device (Condon col. 17 lines 31−40).
Regarding claim 7, Condon in view of Kato teaches a receiving structure (battery compartment member 120) coupled to or being an integral part of the central body, the receiving structure configured to receive a battery 124 of the UAV (Condon col. 7 lines 31−41).

Regarding claim 9, Condon in view of Kato teaches that the receiving structure further includes a flap or a cover member 106 hingedly coupled to the central body and covering the opening (where snap-fit connections are considered to be a hinged coupling where a first snap fit can be freed, resulting in a hinging motion about a second snap fit).
Regarding claim 10, Condon in view of Kato teaches a flight control module 146 disposed within the central body (fig. 6) and configured to generate control signals to adjust a state of the UAV, wherein the control signals are generated based at least in part on signals received from the remote device via the communication channel (Condon col. 16 lines 42−53).
Regarding claim 11, Condon in view of Kato teaches an electronic speed control (ESC) module 162 disposed within the central body (figs. 6 and 10) and connected to the flight control module, wherein the ESC module is configured to generate actuator signals based on the control signals received from the flight control module (Condon col. 10 line 64 to col. 11 line 7, where the motor drivers are understood by one of ordinary skill in the art as being ESCs since they interface with and drive the motors, i.e. control the speed of the motors based on electronic signals).
Regarding claim 13, Condon in view of Kato teaches a flight control module 146 or an ESC module 162 disposed within the central body (figs. 6 and 10); and
one or more additional receiving structures (i.e. the structures on body 112 which receive fasteners 122) coupled to or being an integral part of the central body (fig. 6), wherein at least a portion of the additional receiving structures is formed by an inner surface of the central body (fig. 6), and wherein 
Regarding claim 14, Condon in view of Kato teaches that at least one of the one or more additional receiving structures comprises slots, grids, or housings that accommodate at least one of the flight control module, the ESC module, or the communication module (where the receiving structures are housings or slots for the fasteners to accommodate the circuit board assembly 110 which houses these modules).
Regarding claim 15, Condon in view of Kato fail to teach that a capacitor, a filter, a shielding, or a conductive shielding material is further disposed on the one or more additional receiving structures to mitigate interference between the flight control module, the ESC module, and/or the communication module. Official notice is taken that filters such as EMI filters are well-known for shielding sensitive electronics components in close proximity from one another. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate such filters in the manner claimed in order to reduce electromagnetic interference between the components, thereby improving the operation of the integrated circuit.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Condon and Kato as applied to claim 2 above, and further in view of US Pre-Grant Pub. No. 2012/0056040 to Brotherton-Ratcliffe et al. (“Brotherton-Ratcliffe”).
Regarding claim 12, Condon in view of Kato fail to teach ESC modules disposed adjacent to the motors within branch spaces. Brotherton-Ratcliffe teaches a multirotor VTOL having ESCs disposed adjacent each rotor (para. [0219]). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate ESCs for each rotor as taught by Brotherton-Ratcliffe, such that the UAV comprises a plurality of connecting members (slots formed in motor housings 134 of Condon), wherein each of the plurality of connecting members is disposed within a corresponding branch space formed by a corresponding branch member, and wherein each of the plurality of connecting members is configured to connect at least an ESC module and the corresponding actuator assembly for providing actuator signals generated by the ESC module to the corresponding actuator assembly, since ESCs are capable of moving a great deal of the computing and power handling necessary to drive brushless motors away from the integrated circuit, thereby generating less electromagnetic interference and consequently providing a more accurate magnetometer.
Claims 16−19 and 21 are rejected under 35 USC 103 as being unpatentable over US Pre-Grant Publication No. 2015/0259066 to Johannesson et al. (“Johannesson”) in view of Kato.
Regarding claims 16−17, Johannesson teaches a multi-rotor unmanned aerial vehicle (UAV), comprising:
a central body 105;
a plurality of branch members 905 connected to the central body, wherein each branch member is configured to support a corresponding actuator assembly (para. [0110]) and to be foldable relative to the central body (fig. 2).
Johannesson fails to teach a light on a branch member. Kato teaches a remote controlled aerial vehicle having a red light 221 and a green light 222 disposed at the distal ends of wings on the aircraft (fig. 3). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the UAV of Johannesson to have LEDs disposed on a first and second branch member to indicate whether a communication channel between the UAV and a remote device is established, in order to allow a user to check for proper connection at the start of a flight and to alert the user of any communications malfunction during flight, with the added benefit of using different colors for the different LEDs as taught by Kato to allow a user to determine the orientation of the UAV during flight.
Regarding claims 18−19, for Johannesson in view of Kato, although Johannesson does not explicitly set forth the claim limitations, one of ordinary skill in the art would understand that performing operations such as those listed in (para. [0112]) requires a flight control module configured to generate control signals to adjust a state of the UAV, wherein the control signals are generated based at least in part on signals received from the remote device via the communication channel, and would further understand that varying motor speeds as in (para. [0137]) requires an ESC module connected to the flight control module, wherein the ESC module is configured to generate actuator signals based on the control signals received from the flight control module.
Regarding claim 21, Johannesson teaches as discussed above. Furthermore, one of ordinary skill in the art would understand the UAV of Johannesson to require a wireless transceiver disposed within the central body and configured to establish a communication channel between the UAV and a remote device.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Johannesson in view of Kato as applied to claim 16 above, and further in view of Brotherton-Ratcliffe.
Regarding claim 20, Johannesson in view of Kato fail to teach ESCs disposed in the branch arms. Brotherton-Ratcliffe teaches a multirotor VTOL having ESCs disposed adjacent each rotor (para. [0219]). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate ESCs for each rotor as taught by Brotherton-Ratcliffe, such that the branch members of Johannesson in view of Kato include a plurality of connecting members, wherein each of the plurality of connecting members is disposed within a corresponding branch space formed by a corresponding branch member, wherein each of the plurality of connecting members is configured to connect at least an ESC module and the corresponding actuator assembly for providing actuator signals generated by the ESC module to the corresponding actuator assembly, since ESCs are capable of moving a great deal of the computing and power handling necessary to drive brushless motors away from the integrated circuit, thereby generating less electromagnetic interference and consequently providing a more accurate magnetometer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/
Primary Examiner, Art Unit 3642 
9/9/2021